DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting unit” and “search unit” at least in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “store learned data including initial time-phase information obtained statistically from Doppler waveform information for learning” renders the claim indefinite.  It is unclear if the Doppler waveform information is the same waveform previously set forth as being generated.  Furthermore, it is unclear what is meant by the phrase “obtained statistically from Doppler waveform information for learning”.  No statistical calculation is set forth, and it is unclear what is meant by the information being “obtained statistically”.  Furthermore, the phrase “for learning” is indefinite, it is unclear what the scope of the phrase would be.
In claim 1, the limitation “search for a beginning time-phase of a Doppler waveform near the beginning initial time-phase, and search for an ending time-phase of the Doppler waveform near the ending initial time-phase” renders the claim indefinite.  It is unclear what is meant by searching “near” the beginning or ending initial time-phase, it is unclear what the scope of the term “near” would be in this context.  Furthermore, it is unclear what the term “search” would mean in this context.  It is unclear what is being searched through, and what is being searched for.
In claim 2, the term “start distance” and “end distance” render the claim indefinite.  It is unclear what is meant by the term “distance” in this context, it is unclear if this represents a physical distance.
In claim 2, the term “characteristic time-phase of an electrocardiographic waveform” renders the claim indefinite.  It is unclear what is meant by the term “characteristic”.    Furthermore, it is unclear what the “electrocardiographic waveform” corresponds with.  Claim 1 for example sets forth an “ultrasound diagnosis device” which may generate Doppler waveforms.  It is unclear if an additional electrocardiographic device is present in order to determine an “electrocardiographic waveform”, as such a waveform cannot be produced by an ultrasound device.
In claim 2, it is unclear what is meant by the limitation “sets a time-phase separated by the start distance from the characteristic time-phase”.  It is unclear how a physical distance may separate “time” phases.  The claims appear to conflate time and space, where the term “distance” generally refers to space.  It is unclear how “distance” may relate to “time”.
In claims 3-4, the limitation “for learning my machine learning processing” renders the claim indefinite.  No device components for “machine learning processing” have been set forth.  Furthermore, it is unclear what is encompassed by the term “for learning”.
In claims 3-4, the limitation “based on a correlation” renders the claim indefinite, no structure for performing a correlation has been set forth.
In claims 3-4, it should be noted that the claim appears to be written as directed towards the intended use of the device, rather than claiming structural features which may be “configured” in a special manner to perform the functions.
In claims 5-8, the limitation “the learned data is stored in the storage unit for each measurement item in a plurality of measurement items that use the Doppler waveform” renders the claim indefinite.  It is unclear what is meant by this limitation.  No “measurement items” are previously set forth in the claims, and thus it is unclear what this refers to.  Furthermore, it is unclear what is meant by a measurement item that may “use the Doppler waveform”.  It is unclear how a “measurement item” may “use” a “Doppler waveform”.  Furthermore, it is unclear what is meant by “each” measurement item.
In claims 9-12, the limitation “the learned data corresponding to several measurement items similar to each other is aggregated and stored in the storage unit” renders the claim indefinite.  It is unclear what is meant by this limitation.  No “measurement items” are previously set forth in the claims, and thus it is unclear what this refers to.  Furthermore, no structure is set forth for comparing measurement items to determine which are “similar to each other”.  It is also unclear what standard or properties are compared to determine which may be “similar”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2018/0153514; hereinafter Zhai).
Zhai shows an ultrasound diagnosis device (Figure 2) comprising: a generating unit that is configured to generate a Doppler waveform based on reception data obtained by transmitting and receiving ultrasonic waves ([0025]); a storage unit that is configured to store learned data including initial time-phase information obtained statistically from Doppler waveform information for learning (machine-learnt classifier; [0035]); a setting unit that is configured to set a beginning initial time-phase and an ending initial time-phase of a Doppler waveform based on the initial time-phase information (classifier indicates phase, determines whether image represents a particular phase; [0035]); and a search unit that is configured to search for a beginning time-phase of a Doppler waveform near the beginning initial time-phase, and search for an ending time-phase of the Doppler waveform near the ending initial time-phase (classifier indicates phase, determines whether image represents a particular phase; [0035]).  
Zhai also shows wherein the storage unit stores, as the initial time-phase information, a start distance corresponding to time from a characteristic time-phase of an electrocardiographic waveform 30to the beginning initial time-phase, and an end distance corresponding to time from the characteristic time-phase of the electrocardiographic waveform to the ending initial time-phase, and the setting unit sets a time-phase separated by the start distance from the characteristic time-phase of the electrocardiographic waveform obtained from a subject to be diagnosed as the beginning initial time-phase of the Doppler waveform of the subject to be diagnosed, and sets a time-phase separated by the end distance from the characteristic time-phase of the electrocardiographic waveform obtained from the subject to be diagnosed as the ending initial time-phase of the Doppler waveform to be diagnosed (wireless heart rate sensor and ultrasound image processing allows for detection of heart cycle phase, [0015]; electrocardiographic type waveform, [0016], [0018]); wherein the learned data is stored in the storage unit and includes feature amount data corresponding to the beginning time-phase and feature amount data corresponding to the ending time-phase obtained from the Doppler waveform information for learning by machine learning processing ([0035]), and the search unit searches for the beginning time-phase of the Doppler waveform based on a correlation between feature amount data obtained from the Doppler waveform near the 31beginning initial time-phase and the feature amount data corresponding to the beginning time-phase, and searches for the ending time-phase of the Doppler waveform based on a correlation between feature amount data obtained from the Doppler waveform near the ending initial time-phase and the feature amount data corresponding to the ending time-phase (spectral analysis, automatic tracing, model fitting are considered a “correlation” which allows for the phase to be identified in the image, [0035]; the electrocardiographic waveform assists the procedure by spatially limiting the image processing searching, where spatially limiting hones in on the data near the initial/ending time phases [0036]); wherein the learned data is stored in the storage unit for each measurement item in a plurality of measurement items that use the Doppler waveform ([0035]); wherein the learned data corresponding to several measurement items similar to each other is aggregated and stored in the storage unit ([0035]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793